Case 0:18-cv-61361-WPD Document 96 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 18-61361-CIV-DIMITROULEAS

  MARIANNE JOFFE, DEBBE SCHERTZER,
  and STEPHANIE RODRIGUEZ, individually and
  on behalf of all others similarly situated,

           Plaintiffs,

  vs.

  GEICO INDEMNITY COMPANY,
  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY, and GEICO GENERAL INSURANCE
  COMPANY,

        Defendants.
  ___________________________________/

            ORDER APPROVING THE FORM AND MANNER OF CLASS NOTICE

           THIS CAUSE comes before the Court on the Joint Notice of Filing Proposed Notice to

  Class Members [DE 53]. The Court has carefully considered the Proposed Notice and Notice

  plaint and is otherwise fully advised in the premises.

        Per the Court’s March 25, 2020 Order, the trial in this case has been reset for June 29, 2020;

  as such, the class notice’s will need to be revised to reflect the new trial date.

        Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

           1.      Plaintiff’s Proposed Notice and Notice Plan, as set forth Joint Notice of Filing

  Proposed Notice to Class Members [DE 53] and the attachments thereto, with the change identified

  by the Court above, meet the requirements of Rule 23 and of due process, constitute the best notice

  practicable under the circumstances, and shall constitute due and sufficient notice to all persons

  and entities entitled thereto.
Case 0:18-cv-61361-WPD Document 96 Entered on FLSD Docket 03/25/2020 Page 2 of 2



          2.      The Court therefore APPROVES Proposed Notice to Class Members [DE 53],

  with the change identified by the Court above.

          3.      On or before May 1, 2020, Plaintiff shall provide notice to the class in substantially

  the form approved by the Court and in accordance with the approved Notice Plan. Plaintiff shall

  file a notice with the Court stating that that this has been completed.

          4.      Requests to exclude must be postmarked no later than June 1, 2020. The notices

  shall reflect this deadline.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 25th day of March, 2020.




  Copies to:
  Counsel of record
